 Case 1:21-cv-00027-LPS Document 82 Filed 06/21/21 Page 1 of 9 PageID #: 3932




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


ASTRAZENECA PHARMACEUTICALS LP,

                       Plaintiff,

        v.                                           C.A. No. 21-27-LPS

NORRIS COCHRAN, et al.,

                       Defendants.


                                    JOINT STATUS REPORT

        The undersigned counsel respectfully submit this joint status report pursuant to the

Court’s Memorandum Opinion and Order of June 16, 2021 (D.I. Nos. 78 and 79) requesting that

the Parties meet and confer and report on “the precise relief to be granted—be it setting aside the

Opinion, vacating it with respect to AstraZeneca, remanding to HHS, or something else.” Mem.

Op. at 23 (D.I. No. 78). The Court’s Order specifically requests the Parties’ views with respect

to: (i) what relief the Court should grant AstraZeneca in light of the analysis provided in the

Memorandum Opinion; (ii) what form of Order should the Court enter; and (iii) how, if at all,

should this case now proceed. (D.I. No. 79.)

        Subsequent to the Court’s Order, Defendants filed a Notice (D.I. No. 81) informing the

Court that, “in an effort to avoid confusion and unnecessary litigation,” HHS has withdrawn the

Advisory Opinion of December 30, 2020, and that “it is Defendants’ position that such

withdrawal renders claims challenging the Advisory Opinion moot.” The Parties have met and

conferred about the Court’s Order and HHS’s subsequent withdrawal of the Advisory Opinion.

        Based on those discussions, the Parties respective views are set forth below:




                                                 1

ME1 36800022v.1
 Case 1:21-cv-00027-LPS Document 82 Filed 06/21/21 Page 2 of 9 PageID #: 3933




      i.      What Relief Should The Court Grant AstraZeneca in Light of the Analysis
Provided in the Memorandum Opinion?

        A.        AstraZeneca: Defendants’ withdrawal of the Advisory Opinion after this Court

issued its Memorandum Opinion did not moot this action or affect in any way the relief that the

Court should issue. “It is well settled that a defendant’s voluntary cessation of a challenged

practice does not deprive a federal court of its power to determine the legality of the practice

unless it is absolutely clear that the allegedly wrongful behavior could not reasonably be

expected to recur.” Buckhannon Bd. & Care Home, Inc. v. W.V. Dep’t of Health & Human Res.,

532 U.S. 598 (2001) (quotation marks omitted). For that reason, even a litigant’s

“announcement” that it has fully abandoned the challenged action “does not moot th[e] case.”

Trinity Lutheran Church v. Comer, 137 S. Ct. 2012, 2019 n.1 (2017).

        It thus follows that the Government may not moot litigation by ceasing a challenged

action, yet nonetheless continue to maintain the same legal position with respect to enforcement.

In Solar Turbines, Inc. v. Seif, et al., 879 F.2d 1073 (3d Cir. 1989), for example, the Third

Circuit rejected the EPA’s contention that its withdrawal of an administrative order rendered a

challenge to that order moot even though the “EPA has not altered its position on the merits, and

indeed has instituted an action in the district court seeking injunctive relief to prevent further

violation of the Clean Air Act on the same grounds as contained in the administrative order.” Id.

at 1079. In rejecting EPA’s position, the Court explained that “we cannot allow the agency to

control the timing and venue of judicial review by its own procedural maneuvers.” Id. (citing

Hooker Chemicals Co. v. EPA, 642 F.2d 48 (3d Cir. 1981)).

        This line of precedent controls here. Defendants’ withdrawal notice makes clear the

Government’s view that the “withdrawal of the Opinion does not impact the ongoing efforts of the

                                                2

ME1 36800022v.1
 Case 1:21-cv-00027-LPS Document 82 Filed 06/21/21 Page 3 of 9 PageID #: 3934



Health Resources and Services Administration (HRSA) to enforce the obligations that 42 U.S.C.

§ 256b places on drug manufacturers, including HRSA’s May 17, 2021 violation letters concerning

restrictions placed on contract pharmacy arrangements. HRSA’s enforcement process operated

independently from the issuance of the Opinion, and operates independently from the Opinion’s

withdrawal.”      (D.I. No. 81.)   Defendants may not escape the implications of this Court’s

Memorandum Opinion by withdrawing the Advisory Opinion only after this Court rejected the

statutory interpretation adopted in that Opinion, but before the Court issued judgment. Nor does

AstraZeneca believe that Defendants should be permitted to use this Court’s Order (D.I. No. 79)—

which attempted to accommodate the parties by affording them a chance to discuss the appropriate

judgment and related issues—as an opportunity to nullify the Court’s merits ruling.

         With respect to the merits, AstraZeneca believes the Court should issue an Order

vacating and setting aside the Advisory Opinion, and providing further relief as described in

response to question (ii) below, given the Court’s conclusions that: (a) the Advisory Opinion is a

“final and reviewable” agency action, Op. at 16; (b) AstraZeneca’s challenge to the Advisory

Opinion was timely made, Op. at 17; (c) the Advisory Opinion was “the first document in which

HHS explicitly concluded that drug manufacturers are required by statute to provide 340B

drugs to multiple contract pharmacies,” Op. at 12 (emphasis in original); and, most critically,

(d) the Advisory Opinion was “legally flawed,” Op. at 17, including because it was based on the

“unjustified assumption that Congress imposed [the Opinion’s] interpretation as a statutory

requirement,” Op. at 23. The appropriate remedy in these circumstances is to vacate the arbitrary

and capricious agency action. See Sierra Club v. U.S. EPA, 972 F.3d 290, 309 (3d Cir. 2020).

Because of HHS OGC’s post-Memorandum Opinion withdrawal of the Advisory Opinion,

AstraZeneca agrees with Defendants that no remand to the agency is necessary at this time.



                                                  3

ME1 36800022v.1
 Case 1:21-cv-00027-LPS Document 82 Filed 06/21/21 Page 4 of 9 PageID #: 3935




        B.        HHS: Although HHS respectfully disagrees with the Court’s ruling, HHS’s OGC

has withdrawn the Advisory Opinion in light of the Court’s decision, to avoid further confusion

and unnecessary litigation regarding its intended scope. See D.I. No. 81. Thus the claims

challenging the Advisory Opinion are moot, and should be dismissed. See Marcavage v.

National Park Service, 666 F.3d 856, 861-62 (3d. Cir. 2012). As HHS has made clear in the

course of this litigation, the Health Resources and Services Administration’s (“HRSA”)

enforcement proceedings, including the May 17, 2021 Violation Letter, do “not rely on the

Advisory Opinion, and HRSA’s actions to enforce the 340B statute [itself] would not be

impeded by vacatur of the legal advice.” ECF No. 69 at 3. HRSA intends to continue

enforcement proceedings against AstraZeneca pursuant to the 340B statute, as outlined in the

Violation Letter. HHS does not understand the Court’s conclusions in the Memorandum Opinion

to be inconsistent with this action. As the Court noted, “HHS’s current interpretation of the

statute is permissible” and the Court determined only that the Advisory Opinion is unlawful

because it was “based on the unjustified assumption that Congress imposed this interpretation as

a statutory requirement.” Mem. Op. at 23. Moreover, the parties have not yet briefed claims

regarding HRSA’s Violation Letter or the basis for its finding, so any relief on that new agency

action would be premature. The Parties also agree that the litigation should continue and that the

Court should decide the legality of the HRSA Violation Letter, which militates against Astra’s

voluntary cessation argument, as HHS acknowledges that the Court will decide the ultimate

question of the legality of Astra’s policy in this case.

        Below, AstraZeneca also seeks a declaration that the Advisory Opinion was adopted

without observance of procedures required by law, and a declaration seeking to define the metes

and bounds of the 340B statute, neither of which is supported by the Court’s Memorandum


                                                   4

ME1 36800022v.1
 Case 1:21-cv-00027-LPS Document 82 Filed 06/21/21 Page 5 of 9 PageID #: 3936




Opinion. The Court’s Memorandum Opinion did not address AstraZeneca’s claim that the

Advisory Opinion was issued without observance of procedures required by law, and thus no

relief is warranted based on the Court’s Memorandum Opinion. The Court’s Memorandum

Opinion similarly did not address the definitive meaning of the 340B statute, interpreting the

statute only in the context of determining that the Advisory Opinion was arbitrary and capricious.

If the Court awards Astra relief at all, it should be limited to vacatur of the Advisory Opinion.

        ii.       What Form of Order Should the Court Enter

        A.        AstraZeneca: In light of the Court’s findings in the Memorandum Opinion, and in

view of section (iii) below, AstraZeneca proposes a Form of Order as follows:

        (a) DENYING Defendants’ Motion to Dismiss as to AstraZeneca’s First Claim for Relief

(that Defendants failed to observe notice and comment procedures), Second Claim for Relief

(that Defendants acted in excess of their authority), and Third Claim for Relief (that the Advisory

Opinion is arbitrary and capricious);

        (b) GRANTING Defendants’ Motion to Dismiss as to AstraZeneca’s Fourth Claim for

Relief (that Defendants were arbitrary and capricious in not posting AstraZeneca’s notice on the

HRSA website);

        (c) DECLARING that HHS OGC’s post-Memorandum Opinion withdrawal of the

Advisory Opinion does not moot this litigation;

        (d) GRANTING AstraZeneca’s motion for summary judgment with respect to

AstraZeneca’s Third Claim for Relief, and DENYING the Government’s motion for summary

judgment with respect to AstraZeneca’s Third Claim for Relief;

        (e) STAYING further proceedings on AstraZeneca’s and Defendants’ cross motions for

summary judgment with respect to AstraZeneca’s First and Second Claims for Relief;


                                                  5

ME1 36800022v.1
 Case 1:21-cv-00027-LPS Document 82 Filed 06/21/21 Page 6 of 9 PageID #: 3937




        (f ) DECLARING that the Advisory Opinion was adopted without observance of

procedure required by law because “the Opinion is the first document in which HHS explicitly

concluded that drug manufacturers are required by statute to provide 340B drugs to multiple

contract pharmacies,” Op. at 12 (emphasis omitted);

        (g) DECLARING that the 340B Statute “is silent as to the role that contract pharmacies

may play in connection with covered entities’ purchases of 340B drugs,” Op. at 18; that a

“requirement” for pharmaceutical manufacturers “to deliver 340B drugs to an unlimited number

of contract pharmacies” is not “contained in the statute,” Op. at 21-22; and that the legal position

expressed in the Advisory Opinion (i.e., the 340B statute unambiguously requires manufacturers

to offer 340B discounts for unlimited contract pharmacy sales) thus is not in accordance with law

and is invalid;

        (h) SETTING ASIDE and VACATING the Advisory Opinion;

        (i) DIRECTING the Parties to meet and confer with respect to a Second Amended

Complaint and ORDERING AstraZeneca to file a status report and/or motion for leave with

respect to such Second Amended Complaint by [DATE]; and

        ( j) GRANTING such other relief as the Court deems appropriate.

        B.        HHS: Because the Advisory Opinion has been withdrawn, AstraZeneca’s claims

are moot and should be dismissed. If the Court disagrees, the Court should grant HHS’s motion

to dismiss with respect to AstraZeneca’s Fourth Claim for Relief, grant AstraZeneca’s motion for

summary judgment with respect to AstraZeneca’s Third Claim for Relief, deny HHS’s motion

for summary judgment with respect to AstraZeneca’s Third Claim for Relief, and deny the

remainder of both motions for summary judgment as moot in light of the Court’s order and the

withdrawal of the Advisory Opinion.


                                                 6

ME1 36800022v.1
 Case 1:21-cv-00027-LPS Document 82 Filed 06/21/21 Page 7 of 9 PageID #: 3938




    (iii)         How, if at all, Should This Case Proceed

        A.        AstraZeneca:   AstraZeneca believes that the Court’s conclusion that the 340B

statute is silent with respect to a manufacturer’s obligation to deliver 340B drugs to an unlimited

number of contract pharmacies, coupled with the Court’s finding that the government has taken

inconsistent positions on the proper meaning and interpretation of the 340B statute, forecloses

HRSA from following through on the threats made in its May 17 letter and also prohibits entry

of civil monetary penalties based on AstraZeneca’s contract pharmacy policy. If Defendants

were willing to represent that they will not follow through on the threats contained in the May 17

letter, or to amend the May 17 letter to reflect the Court’s ruling, then AstraZeneca’s position

would be that no further proceedings to address the May 17 letter are necessary at this time.

        However, because Defendants’ withdrawal notice expresses HRSA’s intent to pursue

enforcement against AstraZeneca notwithstanding this Court’s Memorandum Opinion and Order,

AstraZeneca’s position is that this case should now proceed as the Parties proposed at the

May 27 oral argument: AstraZeneca would promptly amend its complaint to add claims

regarding the May 17 letter. See Oral Arg. Tr. at 58-59. AstraZeneca is prepared to do so

immediately after this Court’s Order and upon leave of Court. The Parties would then promptly

submit “short supplemental brief [s]” of up to 10 pages each “that would allow the Court to

decide th[e] claim[s].” Id. at 111; see id. at 85 (government counsel asking for “both sides . . . to

submit a short supplemental brief, seven to ten pages at most”). AstraZeneca does not believe at

this time that the further proceedings would require a temporary restraining order or preliminary

injunction; but if Defendants were to initiate civil monetary penalty or administrative dispute

resolution proceedings in the interim, AstraZeneca reserves its right to seek emergency relief in

those circumstances.


                                                 7

ME1 36800022v.1
 Case 1:21-cv-00027-LPS Document 82 Filed 06/21/21 Page 8 of 9 PageID #: 3939




        B.        HHS: As explained above, HRSA does not consider the Court’s Memorandum

Opinion to prevent its enforcement actions under the 340B statute with respect to AstraZeneca,

and those enforcement proceedings will continue. HHS does not oppose AstraZeneca’s request

to supplement its Complaint to challenge the Violation Letter. HHS has compiled an

administrative record of more than 8,000 pages supporting the conclusions of the Violation

Letter, and asks that any schedule imposed by the Court for briefing claims challenging the

Violation Letter allow for service of the record before submission of any briefing. Additionally,

because of the size of the record, 10 pages will not permit adequate space to explain the record

evidence and adequately address any new claims. HHS now asks the Court to allow each side 35

pages total to brief cross-motions for summary judgment on the additional claims to be divided

between two briefs per side.




                                               8

ME1 36800022v.1
 Case 1:21-cv-00027-LPS Document 82 Filed 06/21/21 Page 9 of 9 PageID #: 3940




Dated: June 21, 2021

MCCARTER & ENGLISH, LLP               UNITED STATES DEPARTMENT OF JUSTICE

/s/ Daniel M. Silver                  BRIAN NETTER
Michael P. Kelly (#2295)              Deputy Assistant Attorney General
Daniel M. Silver (#4758)
Alexandra M. Joyce (#6423)            MICHELLE BENNETT
Renaissance Centre                    Assistant Branch Director
405 N. King St., 8th Floor
Wilmington, DE 19801                  /s/ Rachael Westmoreland
Tel.: (302) 984-6300                  Rachael Westmoreland
Fax: (302) 984-6399                   Kate Talmor
mkelly@mccarter.com                   Jody Lowenstein
dsilver@mccarter.com                  United States Department of Justice
ajoyce@mccarter.com                   Civil Division
                                      Federal Programs Branch
Of Counsel:                           1100 L Street NW
                                      Washington, DC 20005
Allon Kedem                           (202) 514-1280
Jeffrey L. Handwerker                 rachael.westmoreland@usdoj.gov
Sally L. Pei
Stephen K. Wirth                      Attorneys for Defendants
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave., NW
Washington, DC 20001-3743
Tel.: (202)942-5000
Fax: (202) 942-5999
allon.kedem@arnoldporter.com
jeffrey.handwerker@arnoldporter.com
sally.pei@arnoldporter.com
stephen.wirth@arnoldporter.com

Attorneys for Plaintiff AstraZeneca
Pharmaceuticals LP




                                      9

ME1 36800022v.1
